STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                       NO.   2022    KW   0375
IN   THE    INTEREST        OF    R. V.




                                                                                   APRIL     27,   2022




In   Re:         R. V.,     applying           for    supervisory         writs,  City Court of
                 East      St.        Tammany,       Parish    of   St.     Tammany,  No. 20 - JP -
                 4944.




BEFORE:          WHIPPLE,         C. J.,     GUIDRY AND       WOLFE,      JJ.


        WRIT     DENIED.


                                                      VGW

                                                      JMG

                                                      EW




COURT      OF   APPEAL,         FIRST      CIRCUIT




      01- 5'     j
        DEPUTY      CLERK        OF    COURT
                 FOR      THE    COURT